Colony of Rd Island etc Curia Admiralitatis At A Court of Vice Admiralty held at Newport in the Colony Afores4 On Thursday the 12th April 1744 At ten AClock A. M.
Before the HonWe Leonard Lockman Esqr Judge Mr Joseph Cowley being Sworn Interpreter of the Spanish Tongue by Consent of the Court. Benneto farino of Galicia Gunner of the Scooner Serena being Sworn in. Court gave the following Ansrs to the following Questions
Qn* have you any knowledge of this Scooner sent into this Port by Wm Allan and John Dennis and what
Anr Yes she is Called the Serena and comanded by Don Benito Araujo
Q* What Place did you sail from and where bound
Anr from Campechy and bound to the Havana
Qn Who did she belong to
Anr To the King of Spain
Q* What did the Cargo Consist of
Anr of Salt, Shoes Skins Thread and Cotton Coverlids
*247Q* Was yr Cap* an Officer and had any Com* from the King of Spain Anr Yes
Q* How many hands was there on board
Anr Nineteen in all who were Subjects of the King of Spain
(X What Canon had She on board
Anr Six Guns.
Q* In whose Service was you and who was to make Satisfaction for your Wages
Anr I was in the King of Spains Service and Ship’d on board A Spanish • Man of war called the S* Anns and from thence put on board the Scooner Afores3
Qu* when and where was said Scooner taken and by whom
Anr she was taken the 5th March N: S within three Leagues of the ■ Havana by Cap* John Dennis in the Sloop Prince frederick
The Mark X °f Beneto Fariña on board the Schooner Serena
Gasper Montjore of Catalonia Mariner on oath gave the following Answers to the following Questions
Q* have you any Knowledge of the Scooner sent into this Port by Cap* Wm Allen and Cap* John Dennis and what.
Anr Yes she is called the Serena and Commanded by Don Beneto Araujo
Q* what Place did you sail from and where bound
Anr from Campechy bound to the Havana
Q* Who did she belong to
Anr To the King of Spain
Qn What did yr Cargo Consist of
Anr Salt Shoes leather thread and Cotton Coverlids
Qn Was the Cap* an Officer and had he A Commission from the King of Spain
Anr Yes.
Qn How many men had you on board at the time of your being taken
Anr Nineteen and all Subjects of the King of Spain
Qn What Number of Canon did yr Scooner Mount
Anr Six Carriage Guns
On In whose Service was you and Who was to make you Satisfactn for Your Wages
Anr I was in the King of Spains Service and Ship’d on board sa Scoonr by the Officers of the King of Spain at the Havana
Qjl In whose Service was you before you were Ship’d on board the sa Scooner
*248Anr I belonged to A Spanish Man of war Called the St. Anns at the Havana
Qn What was that Salt designed for you had on board
Anr To Salt the Provisions for the Spanish fleet lying then at the Havana
Q” When and where was sa Scooner taken and by whom
Anr She was taken the 5th March N: S within three Leagues of the Havana by Cap* John Dennis in the Sloop Prince frederick
The Mark of X Gaspar Montpres
Colony of Rd Island etc. At a Court of Vice Admy held at Newport in the sa Colony on Thursday the 12th Ins* April A D. 1744 at 4 o Clock P: M
Before the Hon11 Leonard Lóckman Esqr Judge
The Libel and Examinations read
It Appearing Plain from the preparatory Examinations afores4 and the Advocates Mr Honeyman and Mr Updike thought it unnecessary to say anything more Then Expressed in the Libel his Honr The Judge decreed the sa Schooner her Appurtenances and Cargo to be lawfull Prize, the Captures Paying Cost
Leonard Lockman